Citation Nr: 1711829	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for dry mouth.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected hallux valgus, post-operative left foot (left foot hallux valgus) (exclusive of the period for which a temporary total rating was assigned under 38 C.F.R. § 4.30 from March 1, 2007, to July 31, 2007).

5.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus.

6.  Entitlement to an increased rating in excess of 20 percent for service-connected osteoarthritis, lumbar spine (lumbar spine disability).

7.  Entitlement to an initial rating in excess of 10 percent prior to May 21, 2011, and in excess of 20 percent thereafter, for service-connected osteoarthritis, cervical spine (cervical spine disability).

8.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative changes residuals right shoulder separation status post rotator cuff repair (right shoulder disability) (exclusive of the period for which a temporary total rating was assigned under 38 C.F.R. § 4.30 from October 19, 2015, to December 31, 2015).

9.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right upper extremity.

10.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2009 rating decision, the agency of original jurisdiction (AOJ) assigned a temporary total rating for the service-connected left foot hallux valgus due to surgical or other treatment requiring convalescence was granted from March 1, 2007, through July 31, 2007.  See 38 C.F.R. § 4.30 (2016).  A 10 percent rating was resumed from August 1, 2007.  

As the Veteran was granted a total rating from March 1, 2007 through July 31, 2007 for his service-connected left foot hallux valgus, the rating for that disability during that period will not be addressed by the Board.  

In a May 2015 rating decision, the AOJ increased the Veteran's rating for his service-connected cervical spine disability to 20 percent, effective May 21, 2011.  The AOJ also increased his ratings for his service-connected right upper and lower extremity radiculopathy to 10 percent each, both effective from September 28, 2007. 

In a February 2016 rating decision, the AOJ assigned a temporary total rating for the service-connected right shoulder disability due to surgical or other treatment requiring convalescence was granted from October 19, 2015 through December 31, 2015.  See 38 C.F.R. § 4.30.  A 10 percent rating was resumed from January 1, 2016.

In February 2016, the Board remanded the Veteran's claims. 

In an August 2016 rating decision, the AOJ increased the Veteran's rating for his service-connected right shoulder disability to 20 percent, effective September 28, 2007 (the day his claim was received).  Furthermore, in the August 2016 rating decision, the AOJ also assigned a separate 30 percent disability rating for bilateral pes planus, effective May 30, 2007.

Despite the November 2009, May 2015, February 2016, and August 2016 rating decisions, higher ratings are still assignable for the Veteran's service-connected left foot hallux valgus, cervical spine disability, right upper and lower extremity radiculopathy, and right shoulder disability.  Because he is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned ratings for those disabilities as set forth on the title page (excluding the periods during which temporary total ratings were assigned).  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, with regard to the August 2016 rating decision's assignment of a separate rating for bilateral pes planus, that issue is inextricably intertwined with the claim for an increased rating for his service-connected hallux valgus, as pes planus was formerly rated together with hallux valgus.  Moreover, although he did not express disagreement with the August 2016 rating decision, the August 2016 supplemental statement of the case addressed this issue.  Therefore, the Board finds that it is properly on appeal.

As noted in the February 2016 remand, the AOJ granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective January 19, 2011, by way of a January 2013 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

The Board notes that, following the August 2016 supplemental statement of the case, additional evidence was added to the record, including VA treatment records.  With regard to the issue of entitlement to service connection for OSA, the evidence is duplicative as it merely demonstrates ongoing treatment for OSA.  As a result the Veteran will not be prejudiced by the Board proceeding to the merits of this claim.  See 38 C.F.R. § 19.31(b) (2016).

The issue of entitlement to service connection for OSA is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's currently-diagnosed OSA is not related to his active duty service, and it is not secondary to any service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Pertinent to the Veteran's claim for service connection for OSA, VA's duty to notify was accomplished in a November 2007 letter and the November 2009 statement of the case.  While the November 2009 statement of the case was after the initial rating decision, his claim was subsequently reajudicated in May 2015, June 2015, and August 2016 supplemental statements of the case.

With respect to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in July 2016.  Moreover, lay statements from him and his family are of record.

The Board remanded the claim for development, to include scheduling the Veteran for a VA examination to determine whether his OSA was related to his military service or secondary to his service-connected disabilities.  The AOJ substantially complied with the February 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

He has not alleged any failure in VA's duty notify or assist in the development of his claim.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests listed chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  OSA is not one of the chronic diseases listed in 38 C.F.R. § 3.309.

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Factual Background

The Veteran claims entitlement to service connection for OSA.  In a June 2009 statement, he stated that, during active duty service, he began to snore and experience sleeping problems.  He stated that his noisy snoring was first noticed in the early to mid-1980s by his family while he was stationed in Germany.  He reported that he was unaware of the symptoms associated with sleep apnea until about 2004.  In a June 2015 statement, the Veteran raised the issue of whether his OSA was secondary to his service-connected disabilities, including his service-connected gastroesophageal reflux disease with Ogilvie's syndrome (GERD).

Initially, the Board notes that the first element of service connection is met.  Specifically, the Veteran's VA treatment records demonstrate a diagnosis of OSA.  See August 2012 VA Sleep Medicine Note.

With regard to the second element of service connection, the Board notes that the Veteran is service-connected for GERD.  

His service treatment records are silent for any complaints of or treatment for OSA or any sleeping problems.  In a June 1995 report of medical history, he explicitly denied frequent trouble sleeping.  That same month, he completed a supplemental history sheet for his retirement physical examination.  Despite extensively reporting a number of medical problems over the course of his military career, the Veteran did not report any problems with sleep or sleep apnea.  His June 1995 discharge examination was silent for any diagnosis related to sleep apnea or sleep-related disorder.

In July 2015, the Veteran submitted statements from his spouse, son, nephew, and niece in support of his claim.  In his spouse's statement, she stated that shortly after they were married in July 1989, she noticed the Veteran's loud snoring and disruptive sleep habits, including periods of pauses in his breathing and gasping for air.  She stated that his snoring and sleep problems progressively worsened, and that he would cause both of them to wake up.

In his son's statement, he stated that he observed the Veteran's sleep problems from 1984 to 1995 when he lived with the Veteran.  He reported witnessing the Veteran sleeping with his mouth open with periods of heavy or rough snoring.  He stated that the snoring would stop momentarily and then the Veteran would gurgle or gasp.

The Veteran's nephew and niece reported that, when he stayed with them in 1990, they noticed him snoring heavily, followed by harsh gurgling or gasping noises.  They also stated that he was often drowsy or sleepy.

The Veteran and his family members are competent to report in-service symptoms such as snoring, gurgling, and gasping for air.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Moreover, the Board finds no reason to question their credibility with regard to these observable symptoms.  

Accordingly, although no sleep symptoms are noted in the Veteran's service treatment record, the competent and credible lay evidence is sufficient to establish the in-service element of service connection.  Furthermore, as noted above, he is service connected for GERD.  Thus, the remaining question is whether the Veteran's OSA is related to his military service, or whether it is secondary to his service-connected disabilities.

An October 2001 treatment record shows that the Veteran explicitly denied any problems with severe snoring or sleep apnea.

In December 2006, the Veteran underwent a VA sleep study at which time he was diagnosed with OSA.

In July 2016, the Veteran was afforded a VA examination.  The examiner noted that OSA was diagnosed in 2006.  The examiner opined that OSA was less likely than not related to his active duty service, to include his reported in-service sleep symptoms.  Furthermore, the examiner opined that the Veteran's OSA was less likely than not caused by or aggravated by his service-connected disabilities, to include his service-connected GERD.  

The examiner noted that the preponderance of the medical evidence demonstrated that OSA was proximately caused by a developmentally narrow oropharyngeal airway, often with a superimposed elevation of body mass index which created an encroachment of the airway with fatty soft tissues, or with natural aging which created an encroachment of the airway with floppy soft tissues.  The examiner indicated that the Veteran's specific risk factor for OSA with the highest predictive value was natural age given that he was over 60 at the time of diagnosis.  The examiner noted that, at the time of diagnosis, his OSA was mild; therefore, it was unlikely that the condition existed at the time of his discharge in 1995.  

With regard to secondary service connection, the examiner stated that given the causes of OSA, such was not related to the Veteran's service connected disabilities.  Furthermore, the examiner stated that there was no evidence that the Veteran's OSA was aggravated beyond its natural progression by his service-connected disabilities, to include GERD, or the medications taken for such.  The examiner stated that there was no objective evidence of aggravation because the Veteran's OSA was mild and clinically expected regardless of career choice or comorbid conditions.

With regard to the lay statements of record, the examiner noted that the Veteran was competent to report his own symptoms, including snoring.  Despite the lay statements of record, including the statements from the Veteran's family, the examiner reasoned that, given the fact that OSA was diagnosed in 2006 and was described as mild at that time, this suggested that it was diagnosed in its early stage and was not consistent with advanced OSA that had been present for ten years or more.  The examiner stated that one cannot presume that a diagnosed disability existed because of the nature of associated symptoms.  The examiner stated that without objective evidence to show significant obstruction of the airway, it was very likely that the symptoms reported in the lay statements were merely snoring, not OSA.

IV.  Analysis

The July 2016 VA opinion is the most probative evidence of record.  The opinion provider is presumed qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinion reflects consideration of the Veteran's history, to include the lay statements of records concerning his in-service symptoms and the objective findings of the Veteran's post-service treatment records, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, there is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.

The Veteran has provided competent reports of symptoms beginning in service; but as a lay person, he lacks the medical expertise to say that those symptoms were manifestations of OSA.  In this regard, the question of causation of OSA involves a medical subject concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Further, the evidence does not credibly demonstrate continuous symptoms since service.  As noted above, in his June 1995 report of medical history, the Veteran explicitly denied any sleeping problems.  Moreover, in October 2001, more than six years after discharge, he denied problems with severe snoring and sleep apnea.  The evidence of record fails to demonstrate a consistent report of symptoms in-service and following service.  While the testimony and other evidence provide history of symptoms dating back many years; there is no clear report of a continuity of symptomatology dating back to service.  The Veteran's in-service noise symptoms such as snoring are not in dispute, but the most probative evidence is that the current OSA is not related to his military service or secondary to his service-connected disabilities.

In conclusion, the weight of the evidence is against finding a link between the current OSA and either the Veteran's military service or his service-connected disabilities.  Reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for OSA is denied.


REMAND

With regard to the appeals involving increased or initial ratings, and his claim for service connection for dry mouth, the VA treatment records dated through May 5, 2015, were most recently addressed by the AOJ in the May 2015 Supplemental Statement of the Case.  Following the issuance of the August 2016 Supplemental Statement of the Case, and before the case was certified to the Board, the AOJ obtained additional pertinent VA treatment records dated through September 2, 2016, including records that relate the Veteran's dry mouth to the medication he takes for his service-connected disabilities and records that address the nature and severity of his service-connected disabilities.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives pertinent evidence prior to certification to the Board that is relevant to a claim or claims properly before it that is not duplicative of evidence already discussed in the Statement of the Case or Supplemental Statement of the Case, it must prepare a Supplemental Statement of the Case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Accordingly, this matter must be remanded in order for the AOJ to consider the additional evidence received since the August 2016 Supplemental Statement of the Case.

Furthermore, these VA treatment records indicate that there may be additional outstanding VA treatment records.  Specifically, an August 2016 VA treatment record notes that the Veteran was to be referred to podiatry for additional care.  As this evidence is potentially pertinent to his claims for higher rating for his service-connected hallux valgus and pes planus, any VA treatment records dated after September 2, 2016, should be associated with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession); 38 C.F.R. § 3.159.

In accordance with the February 2016 remand directives, the Veteran was afforded a VA examination in July 2016 to address whether his bilateral carpal tunnel syndrome and dry mouth were related to his military service or secondary to his service-connected disabilities.  The examiner opined that dry mouth was likely part and parcel of his OSA (denied above) and not a separate diagnosis.  The examiner pointed to the fact that OSA was diagnosed in 2006, and that the Veteran reported problems with dry mouth in 2007.  The examiner also noted that there were no complaints of dry mouth in the Veteran's service treatment records.

The examiner's opinion appears to be based on an inaccurate factual premise.  Treatment records reflect complaints of dry mouth as early as March 2002, four years before OSA was diagnosed.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Further, both the Veteran and his VA treatment provider have indicated that his dry mouth could be related to the medications he takes for his service-connected disabilities.  For example, a September 2015 VA treatment record noted that his dry mouth was presumably due to gabapentin and/or metaxalone.  However, the July 2016 merely attributed his dry mouth to his OSA and did not address whether dry mouth was related to any of the Veteran's other service-connected disabilities, to include the medication he takes for such.

With regard to bilateral carpal tunnel syndrome, the examiner noted that, although the Veteran was previously diagnosed with bilateral carpal tunnel syndrome in 2008, the diagnosis was changed in 2015, and that the Veteran's symptoms of carpal tunnel were part and parcel of his service-connected right upper extremity radiculopathy.  The examiner noted that he only reported right upper extremity symptomatology, and there was insufficient evidence of left carpal tunnel because of the lack of reported symptoms and the fact that a 2008 electromyography study (EMG) was silent for left carpal tunnel syndrome.  The examiner concluded that the upper extremity symptoms were not related to in-service reports of sharp pain in his fingers and his duties in service such as typing and writing.

Beginning in October 2003; however, the Veteran's VA and non-VA treatment records consistently note a diagnosis of bilateral carpal tunnel syndrome in both the left and right upper extremities.  For example, and October 2003 EMG revealed median neuropathy at or distal to the wrist consistent with carpal tunnel syndrome.  A July 2009 private treatment record diagnosed carpal tunnel syndrome.  A September 2009 private EMG demonstrated evidence of entrapments of both ulnar nerves at the level of the wrist in Guyon's canal consistent with ulnar entrapment neuropathy.  The EMG was interpreted as demonstrating findings consistent with left hand carpal tunnel syndrome.  A May 2010 VA treatment record noted symptoms of carpal tunnel syndrome and left ulnar nerve sensitivity at the elbow with partial subluxation of the nerve in flexion but without focal conduction block.  A May 2011 VA examination noted a diagnosis of right carpal tunnel syndrome.

The July 2016 examination report did not discuss any of the evidence discussed above that diagnosed the Veteran with carpal tunnel syndrome in both upper extremities.  Once again, the Board finds that July 2016 opinion is based on an inaccurate factual premise.

The Board finds that the July 2016 VA opinion is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  VA regulations provide that where "the examination...report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records relevant to his claims dated after September 2, 2016.

2.  Arrange for the Veteran's claims file to be reviewed by an examiner other than the examiner who performed the July 2016 VA examination, if possible, to determine whether any current disability manifested by dry mouth is related to a disease or injury in service, or is secondary to his service-connected disabilities to include the medication he takes for such.

For the purposes of the opinion, the examiner should note that dry mouth has been diagnosed during the pendency of the appeal and is considered a current disability.

(a) Is it at least as likely as not (50 percent probability or more) that dry mouth had its onset during service, or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not that dry mouth was caused by any of the service-connected disabilities, to include the medications taken for such?

(c)  Is it at least as likely as not that the dry mouth was aggravated by any of the Veteran's service-connected disabilities to include the medications taken for such?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

His current service connected disabilities are: prostate cancer, status post prostatectomy with residuals of bladder neck incision; posttraumatic stress disorder and adjustment disorder with depressed mood; status post rotation of the colon and GERD with Ogilvie's syndrome; osteoarthritis of the lumbar spine; osteoarthritis if the cervical spine; hallux valgus, post-operative, of the left foot with pes planus; chorio-retinal and corneal scar residuals of injury to the right eye; hallux valgus, post-operative, of the right foot with pes planus and arthritis of the first metatarsal phalangeal joint; degenerative changes, residuals of a right shoulder separation; right upper and lower extremity radiculopathy; hemorrhoids; eczematous dermatitis of the chest, shoulders, and back; left and right foot surgical scars; status post left inguinal hernia repair; cold sores inside the mouth; a residual left groin scar; residual right shoulder scars; erectile dysfunction; and a residual prostatectomy scar.

In formulating the opinions, the examiner must comment on the Veteran's contention that his disability is the result of medications taken for his service-connected disabilities.  Further, the examiner must also address the September 2015 VA treatment that indicates the Veteran's dry mouth was presumably due to gabapentin and/or metaxalone.

The examiner must provide reasons for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Arrange for the Veteran's claims file to be reviewed by an examiner, preferably other than the examiner who performed the July 2016 VA examination, to determine whether the bilateral carpal tunnel syndrome is related to the Veteran's military service.

For the purposes of the opinion, the examiner should note that bilateral carpal tunnel has been diagnosed during the pendency of the appeal and is considered a current disability.

Is it at least as likely as not (50 percent probability or more) that the current carpal tunnel syndrome had its onset during service, in the year immediately following service, or is otherwise caused or aggravated by a disease or injury in service; including the Veteran's duties involving typing and writing or reported hand/finger symptoms in service?

In formulating the opinion, the examiner must comment on reports of treatment for hand/finger problems in the Veteran's service treatment records (including the June 1988 record of treatment for tingling of the left long finger and the August 1995 report of medical history form on which he reported experiencing sharp pain in his fingers since approximately 1983); the Veteran's reported duties in service involving typing and writing; or his reports of a continuity of neurologic symptomatology in the years since service.

The examiner must provide reasons for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


